

Exhibit 10.11


THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXCLUSION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION S (“REGULATION S”)
PROMULGATED UNDER THE SECURITIES ACT. THIS WARRANT AND THE UNDERLYING SECURITIES
MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT. THIS WARRANT MAY NOT BE EXERCISED IN
THE UNITED STATES OR BY OR ON BEHALF OF ANY PERSON IN THE UNITED STATES OR BY OR
ON BEHALF OF ANY U.S. PERSON UNLESS THIS WARRANT AND THE UNDERLYING SECURITIES
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. HEDGING TRANSACTIONS INVOLVING THIS WARRANT AND THE
UNDERLYING SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S
UNDER THE SECURITIES ACT.


 
Void after
March 2, 2010
 
SURGE GLOBAL ENERGY, INC.
WARRANT TO PURCHASE SHARES
 
This Warrant is issued to 1304146 Alberta Ltd, a corporation organized under the
law of Alberta, Canada (the “Holder”), by Surge Global Energy, Inc., a Delaware
corporation (the “Company”), in connection with that certain promissory note
made by the Company in favor of the Holder, on even date herewith, in the
principal amount of CDN$1.5 Million due and payable on August 30, 2007 (“Note
#3”). Notwithstanding anything to the contrary in this Warrant, this Warrant
shall become effective only on that date upon which the Company has paid the
entire outstanding balance of Note #3 in full pursuant to the provisions of Note
#3 (the “Effective Date”). If the Company fails to pay the Note in full, this
Warrant shall be void ab initio and be of no force or effect.


1. Purchase of Shares. Subject to the terms and conditions hereinafter set
forth, the Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify the
Holder in writing), to purchase from the Company up to the number of fully paid
and nonassessable Warrant Shares (as defined below), that equals the quotient
obtained by dividing (a) 1,000,000 by (b) the Exercise Price (as defined below).
 
2. Definitions.
 
(a) CDN. The term “CDN” means dollars in lawful currency of Canada.
 
(b) Change of Control. The term “Change of Control” shall mean (i) any
consolidation or merger involving the Company pursuant to which the Company’s
stockholders own less than fifty percent (50%) of the voting securities of the
surviving entity or (ii) the sale of all or substantially all of the assets of
the Company.
 
 
-1-

--------------------------------------------------------------------------------

 
 


(c) Exercise Price. The exercise price for the Warrant Shares shall be USD$1.00
per share (such price, as adjusted from time to time, is herein referred to as
the “Exercise Price”).
 
(d) Exercise Period. This Warrant shall be exercisable, in whole or in part,
during the term commencing the Effective Date and ending on the expiration of
this Warrant pursuant to Section 14 hereof.
 
(e) Regulation S. The term “Regulation S” means Regulation S under the
Securities Act.
 
(f) Securities Act. The term “Securities Act” means the United States Securities
Act of 1933, as amended.
 
(g) Shares. The term “Shares” means shares of the Company’s Common Stock.
 
(h) USD. The term “USD” means dollars in lawful currency of the United States.
 
(i) U.S. Person. The term “U.S. Person” means a “U.S. person” as such term is
defined in Rule 902(k) of Regulation S promulgated under the Securities Act, as
presently in effect.
 
(j) United States. The term “United States” means United States of America, its
territories and possessions, any state of the United States and the District of
Columbia.
 
(k) Warrant Shares. The term “Warrant Shares” means the Shares issuable upon
exercise of the Warrants.
 
3. Method of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section 2 above, the Holder may exercise, in whole or in part,
the purchase rights evidenced hereby. Such exercise shall be effected by:
 
(i) the surrender of the Warrant, together with a notice of exercise to the
Secretary of the Company (provided, however, the Warrant may not be exercised
within the United States or by a U.S. Person, and the Warrant Shares may not be
delivered within the United States upon exercise, unless registered under the
Securities Act or an exemption from such registration is available); and
 
(ii) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Warrant Shares being purchased.
 
4. Net Exercise. In lieu of cash exercising this Warrant, the Holder may elect
to receive shares equal to the value of this Warrant (or the portion thereof
being canceled) by surrender of this Warrant to the Secretary of the Company
together with notice of such election (subject, however, to the limitations set
forth in the parenthetical language in Section 3(i) above), in which event the
Company shall issue to the Holder a number of Warrant Shares computed using the
following formula:
 

 
Y (A-B)
X =
A

Where
 
X — The number of Shares to be issued to the Holder.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
Y — The number of Shares purchasable under this Warrant.
 
A — The fair market value of one Share.
 
B — The Exercise Price (as adjusted to the date of such calculations).
 
For purposes of this Section 4, the fair market value of a Share shall mean the
average of the closing bid and asked prices of Shares quoted in the
over-the-counter market in which the Shares are traded or the closing price
quoted on any exchange on which the Shares are listed, whichever is applicable,
as published in the Western Edition of The Wall Street Journal for the ten
(10) trading days prior to the date of determination of fair market value (or
such shorter period of time during which such stock was traded over-the-counter
or on such exchange). If the Shares are not traded on the over-the-counter
market or on an exchange, the fair market value shall be the price per Share
that the Company could obtain from a willing buyer for Shares sold by the
Company from authorized but unissued Shares, as such prices shall be determined
in good faith by the Company’s Board of Directors.
 
5. Certificates for Warrant Shares. Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of Warrant
Shares so purchased shall be issued as soon as practicable thereafter, and in
any event within ten (10) days of the delivery of the subscription notice.
 
6. Issuance of Warrant Shares. The Company covenants that the Warrant Shares,
when issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens, and charges
with respect to the issuance thereof.
 
7. Adjustment of Exercise Price and Number of Shares. The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide the Shares, by split up
or otherwise, or combine its Shares, or issue additional shares of its Shares as
a dividend, the number of Warrant Shares shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination. Appropriate adjustments shall also be
made to the purchase price payable per share, but the aggregate purchase price
payable for the total number of Warrant Shares (as adjusted) shall remain the
same. Any adjustment under this Section 7(a) shall become effective at the close
of business on the date the subdivision or combination becomes effective, or as
of the record date of such dividend, or in the event that no record date is
fixed, upon the making of such dividend.
 
(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 7(a) above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a Holder of the same number of
Shares as were purchasable by the Holder immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.
 
8. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.
 
9. Representations of the Company. The Company represents and warrants to the
Holder that all corporate actions on the part of the Company, its officers,
directors and stockholders necessary for the sale and issuance of this Warrant
have been taken.
 
10. Representations and Warranties of the Holder. The Holder represents,
warrants, acknowledges and agrees that:
 
(a) Holder (i) is not located in the United States, (ii) is not a U.S. Person,
(iii) is not acquiring the Warrant and will not acquire the Warrant Shares for
the account or benefit of a U.S. Person or a person in the United States,
(iv) did not execute or deliver this Warrant in the United States; and (v) will
not engage in any hedging transactions with regard to this Warrant or the
Warrant Shares unless in compliance with the Securities Act;
 
(b) If Holder decides to offer, sell, pledge or otherwise transfer any of the
Warrants or Warrant Shares, the Holder will not offer, sell, pledge or otherwise
transfer any of such securities, directly or indirectly, unless such securities
are registered for resale under the Securities Act and under any applicable
state securities laws, if required, or: (i) the transfer is to the Company;
(ii) the transfer is made outside the United States in accordance with the
provisions of Regulation S and in compliance with applicable local laws and
regulations; (iii) the transfer is made in compliance with an exemption from
registration under the Securities Act provided by Rule 144 thereunder, if
available, and in accordance with applicable state securities laws; or (iv) the
transfer is made in another transaction that does not require registration under
the Securities Act or any applicable state securities laws after the seller
furnishes to the Company an opinion of outside counsel in form and substance
reasonably satisfactory to the Company or other evidence reasonably satisfactory
to the Company to such effect;
 
(c) This Warrant and the Warrant Shares have not been registered under the
Securities Act or the securities laws of any state of the United States and that
the issuance of this Warrant and the Warrant Shares will be made in reliance
upon an exclusion from such registration requirements availaible under
Regulation S, and this Warrant and the Warrant Shares will be “restricted
securities” within the meaning of Rule 144 under the Securities Act. Holder is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act. ADDITIONALLY, HOLDER UNDERSTANDS AND ACKNOWLEDGES THAT AN
INVESTMENT IN THIS WARRANT AND THE WARRANT SHARES INVOLVES AN EXTREMELY HIGH
DEGREE OF RISK AND MAY RESULT IN A COMPLETE LOSS OF HOLDER’S INVESTMENT. Holder
has no immediate need for liquidity in connection with this investment, and does
not anticipate that such Holder will be required to sell this Warrant or Warrant
Shares in the foreseeable future;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d) This Warrant and the Warrant Shares are being acquired for the Holder’s own
account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof within the meaning of the
Securities Act;
 
(e) The Warrant and the Warrant Shares have not been registered under the
Securities Act by reason of their issuance in a transaction excluded from the
registration and prospectus delivery requirements of the Securities Act pursuant
to Regulation S and that they must be held by the Holder indefinitely, and that
the Holder must therefore bear the economic risk of such investment
indefinitely, unless a subsequent disposition thereof is registered under the
Securities Act or is exempted from such registration;
 
(f) Holder has such knowledge and experience in financial and business matters
that Holder is capable of evaluating the merits and risks of the purchase of
this Warrant and the Warrant Shares and of protecting Holder’s interests in
connection therewith;
 
(g) Holder is able to bear the economic risk of the purchase of the Warrant
Shares pursuant to the terms of this Warrant;
 
(h) Holder will sell the Warrants and the Warrant Shares only in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration pursuant to the
Securities Act;
 
(i) Company will refuse to register any transfer of the Warrants and the Warrant
Shares not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration; and
 
(j) Holder acknowledges that the Warrants are being issued pursuant to certain
prospectus and registration exemptions under Canadian securities laws and that
each of the Warrants and the Warrant Shares may be subject to a statutory hold
period which may be of indefinite duration.
 
11. Restrictive Legend.
 
(a) All certificates representing the Warrant Shares will be endorsed with the
following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXCLUSION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY REGULATION S (“REGULATION S”) PROMULGATED UNDER THE
SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.”
 
 
-5-

--------------------------------------------------------------------------------

 

 
(b) Holder will comply with all other applicable securities legislation in
addition to the Securities Act to which the Holder is subject in selling or
transferring any Warrants or Warrant Shares and the Company may refuse to
register any sale or transfer not in compliance with such other securities
legislation.
 
12. Payment of Taxes. The Company shall not be required to pay any tax or other
charge imposed in connection with the exercise of this Warrant or a permissible
transfer involved in the issuance of any certificate for shares issuable under
this Warrant in the name other than that of the Holder, and in any such case,
the Company shall not be required to issue or deliver any stock certificate
until such tax or other charge has been paid or it has been established to the
Company’s satisfaction that no such tax or other charge is due.
 
13. Rights of Stockholders. No Holder shall be entitled, as a Warrant holder, to
vote or receive dividends or be deemed the Holder of the Warrant Shares or any
other securities of the Company which may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised and the Warrant Shares purchasable upon the exercise hereof shall have
become deliverable, as provided herein.
 
14. Expiration of Warrant; Notice of Certain Events Terminating This Warrant.
 
(a) This Warrant shall expire and shall no longer be exercisable upon the
earlier to occur of:
 
(i) 5:00 p.m., California local time, on March 2, 2010; or
 
(ii) Any Change of Control.
 
(b) The Company shall provide at least ten (10) calendar days prior written
notice of any Change of Control).
 
15. Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one business day
after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to the Holder, at the Holder’s address as set forth on the
Schedule of Warrant Shareholders to the Purchase Agreement, and (ii) if to the
Company, at the address of its principal corporate offices (attention:
President), with a copy to Steven T. Anapoell, Esq., Greenberg Traurig, LLP, 650
Town Center Drive, Suite 1700, Costa Mesa, California 92626 or at such other
address as a party may designate by ten days advance written notice to the other
party pursuant to the provisions above.
 
 
-6-

--------------------------------------------------------------------------------

 
 
16. Registration Statement.
 
(a) Within 45 days following March 2, 2007, the Company covenants to prepare and
file with the Securities and Exchange Commission (the “SEC”) a registration
statement on Form SB-2 (“SB-2 Registration Statement”) registering the Warrant
Shares with any other securities of the Holder for resale by the Holder. The
Company covenants to keep the SB-2 Registration Statement effective for up to
two years following the date the SB-2 Registration Statement becomes effective
or, if earlier, until the Holder has completed the distribution related thereto.
Holder shall prepare and file with the SEC such amendments and supplements to
the SB-2 Registration Statement and the prospectus used in connection with such
SB-2 Registration Statement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the SB-2 Registration Statement. The Company shall furnish to the Holder such
number of copies of a prospectus in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of the Warrant Shares owned by them. The Company
shall notify the Holder by written notice to the address set forth on the books
of the Company (unless the Company is notified in writing of a different address
for the Holder) at any time when a prospectus relating thereto is required to be
delivered under the of the happening of any event as a result of which the
prospectus included in the SB-2 Registration Statement as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.
 
(b) Notwithstanding anything to the contrary in Section 16(a) above, if the
Company becomes eligible to register the Warrant Shares on Form S-3, Company
will (i) prepare and file with the SEC a registration statement on Form S-3
(“S-3 Registration Statement”) registering the Warrant Shares for resale by the
Holder; and (ii) the Company shall keep the S-3 Registration Statement effective
for a period of up to three years following the date the SB-2 Registration
Statement (as opposed to the S-3 Registration Statement) became effective or, if
earlier, until the Holder has completed the distribution related thereto. At
such time as the SEC declares the S-3 Registration Statement effective, the
Company shall no longer have any obligations under Section 16(a) above. The
Company shall furnish to the Holder such number of copies of a prospectus in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of the
Warrant Shares owned by Holder. The Company shall notify the Holder by written
notice to the address set forth on the books of the Company (unless the Company
is notified in writing of a different address for the Holder) at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
the S-3 Registration Statement as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing.
 
(c) It shall be a condition precedent to the obligations of Surge to take any
action under this Section 16 that the Holder shall furnish to the Company such
information regarding Holder, the Warrant Shares held by Holder and the intended
method of disposition of such securities as may be reasonably requested by the
Company and as shall be required to effect the registration of the Warrant
Shares.
 
17. Restrictions on Transfer. The Holder shall refuse to register any sale or
transfer of the Warrant or Warrant Shares not made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration; provided, however, if
foreign law prevents the Company from refusing to register such securities
transfers, the Company shall implement procedures to prevent any transfer not
made in accordance with the provisions of Regulation S.
 
 
-7-

--------------------------------------------------------------------------------

 
 
18. Governing Law. This Warrant and all actions arising out of or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.


19. Rights and Obligations Survive Exercise of Warrant. Unless otherwise
provided herein, the rights and obligations of the Company, of the Holder and of
the holder of the Warrant Shares issued upon exercise of this Warrant, shall
survive the exercise of this Warrant.
 
Issued this March 2, 2007.
 

        COMPANY      
Surge Global Energy, Inc.,
a Delaware corporation
 
   
   
    By:  
 

--------------------------------------------------------------------------------

 
  Title:   

--------------------------------------------------------------------------------





 
-8-

--------------------------------------------------------------------------------

 





EXHIBIT A
 
NOTICE OF EXERCISE


TO:
Surge Global Energy, Inc.
 
12220 El Camino Real
 
Suite 410
 
San Diego, CA 92130
 
Attention: President

 
1. The undersigned hereby elects to purchase __________ shares of Common Stock
(the “Shares”) Surge Global Energy, Inc., a Delaware corporation (the
“Company”), pursuant to the terms of the attached Warrant.
 
2. Method of Exercise (Please initial the applicable blank):
 

 
___
The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 

 
___
The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 4 of the Warrant.

 
3. Please issue a certificate or certificates representing such Shares in the
name of the undersigned or in such other name as is specified below:
 
_________________________________
 
(Name)
 


 
_________________________________

 
_________________________________
 
(Address)
 


4. The undersigned represents, warrants, certifies and agrees as follows (only
one of the following must be checked):
 

 
A. ¨
The undersigned holder (a) at the time of exercise of these Warrants is not in
the United States, (b) is not a “U.S. person” (a “U.S. Person”), as such term is
defined in Regulation S under the United States Securities Act of 1933, as
amended (the “U.S. Securities Act”), and is not exercising such securities on
behalf of a U.S. Person or a person in the United States, (c) did not execute or
deliver this Notice of Exercise in the United States, and (d) agrees not to
engage in any hedging transactions related to the Shares unless in compliance
with the U.S. Securities Act; or

 
 
 
-9-

--------------------------------------------------------------------------------

 
 

 
B. ¨
The undersigned holder has delivered to the Company a written opinion of counsel
reasonably satisfactory to the Company to the effect that an exemption from the
registration requirements of the U.S. Securities Act and applicable state
securities laws is available for the issuance of the Shares.

 
 
The undersigned holder understands that the certificate representing the Shares
will bear a legend restricting transfer without registration under the U.S.
Securities Act and applicable state securities laws unless an exclusion or
exemption from registration is available. Unless Box B above is checked,
certificates representing Warrant Shares will not be registered or delivered to
an address in the United States.
 
If Box B is checked, any opinion tendered must be reasonably satisfactory to the
Company. Holders planning to deliver an opinion of counsel in connection with
the exercise of Warrants should contact the Company in advance to determine
whether any opinions to be tendered will be satisfactory to the Company.
 
 
 

   

--------------------------------------------------------------------------------

(Signature)  
 
 

--------------------------------------------------------------------------------

 (Name)
 
 

--------------------------------------------------------------------------------

 (Title)
 
 

--------------------------------------------------------------------------------

 (Date)
 


 
 
-10-